Filed 12/04/20                                      Case 16-23904                                            Doc 105



                 1   MORAN LAW GROUP, INC.
                     CATHLEEN COOPER MORAN, I.D. #83758
                 2   RENÉE C. MENDOZA, I.D. #139939
                     643 Bair Island Road, Suite 403
                 3   Redwood City, CA 94063
                     Tel.: (650) 694-4700
                 4   Fax: (650) 368-4818
                     E-mail: Cathy@moranlaw.net
                 5
                     Attorney for Debtor John Joseph Butler, III
                 6
                 7
                 8                         UNITED STATES BANKRUPTCY COURT
                                         FOR THE EASTERN DISTRICT OF CALIFORNIA
                 9
             10
             11      In Re:                           )                   Chapter 7
                                                      )
             12      JOHN JOSEPH BUTLER, III &        )                   Bankruptcy No. 16-23904
                     SANDRA ELAINE BUTLER,            )
             13                                       )
                                                      )
             14                                       )
                                      Debtors.        )
             15      ________________________________ )
             16                              CERTIFICATE OF SERVICE BY MAIL
             17               I, Anne Grugan, declare as follows:
             18             I am employed in the County of San Mateo, California; I am over the age of 18
                     years, and not a party to the within action; my business address is 643 Bair Island Road,
             19      Suite 403, Redwood City, California 94063.
             20            I am readily familiar with my employer’s business practice for collection and
                     processing of correspondence for mailing with the United States Postal Service.
             21
                          On December 4, 2020, I served a copy, with all exhibits, of the following
             22      document(s):
             23               1)    EX PARTE MOTION TO REOPEN CASE
             24               2)    DECLARATION OF JOHN JOSEPH BUTLER III IN SUPPORT OF
                                    MOTION TO REOPEN CASE
             25
                     on the party or parties named below by following ordinary business practice, placing a
             26      true copy thereof enclosed in a sealed envelope, for collection and mailing with the
                     United States Postal Service where it would be deposited for first class delivery, postage
             27      fully prepaid, in the United States Postal Service that same day in the ordinary course of
                     business, addressed as follows:
             28
                                                                    -1-
Filed 12/04/20                                      Case 16-23904                                            Doc 105



                 1   Office of The United States Trustee
                     501 I Street
                 2   Suite 7-500
                     Sacramento, CA 95814
                 3
                 4          I declare under penalty of perjury under the laws of the State of California that the
                     foregoing is true and correct and that this declaration was executed on December 4, 2020,
                 5   at Redwood City, California.
                 6                                              /s/ Anne Grugan
                                                               __________________________________
                                                               Anne Grugan
                 7
                 8
                 9
             10
             11
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
                                                                 -2-
